Judgment affirmed, with costs to the respondent against the appellants. We are of opinion that the requirement to file such an assignment of contracts under Lien Law, section 16, * is to insure proper publicity for the protection of materialmen and subcontractors, so that strict compliance with the statute is necessary. Jenks, P. J., Putnam and Kelly, JJ., concurred; Thomas and Mills, JJ., dissented.

 Consol. Laws, chap. 33 (Laws of 1909, chap. 38), § 16, added by Laws of 1911, chap. 873, as amd. by Laws of 1916, chap. 507.— [Rep.